Citation Nr: 0008374	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
tympanoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in 
Honolulu, Hawaii.  Jurisdiction over the case was transferred 
to the Reno, Nevada Regional Office (RO) in January 1998.  
The veteran testified before the undersigned member of the 
Board at a hearing held in Las Vegas, Nevada in July 1999.

The Board notes that the veteran was issued a Statement of 
the Case in August 1999 with respect to a March 1999 rating 
decision denying the veteran's claim for a compensable rating 
for left ear hearing loss with tinnitus.  In a cover letter 
sent with the Statement of the Case, the veteran was informed 
of the requirement that he submit a substantive appeal if he 
desired appellate review with respect to this issue.  To 
date, no further correspondence with respect to this issue 
been received from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a perforation in his left tympanic 
membrane.  






CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left tympanoplasty have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran reported at his 
November 1998 VA examination that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The Board notes, however, that neither the veteran 
nor his representative has suggested that any records SSA may 
possess are germane to the instant appeal, or requested that 
VA obtain records from that agency.  Accordingly, the Board 
concludes that further delay of the appellate process for the 
purpose of attempting to obtain records from SSA is not 
warranted.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected residuals of a left tympanoplasty.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Briefly, as noted in the Introduction, the veteran's period 
of service ended in April 1993.  Service connection for 
residuals of a left tympanoplasty was granted in May 1994; 
the disability was evaluated as noncompensably disabling.  
This evaluation has remained in effect since that time.

On file are several statements, for the period from October 
1993 to February 1997, from the Western Samoa National 
Hospital, which collectively indicate that the veteran 
presented with a perforated left ear drum.

VA treatment records for July 1996 to June 1998 disclose that 
the veteran presented on physical examination in September 
1996 with a large perforation of approximately 3 to 4 
millimeters in size in the posterior inferior region of his 
left ear; the veteran was diagnosed with persistent 
perforation of the left tympanic membrane.  An April 1998 
treatment note documents complaints of recurrent left ear 
blockage and infection.  Physical examination at that time 
disclosed the presence of tympanosclerosis, without any 
evidence of perforation.

The veteran was afforded a VA examination in February 1997, 
at which time he reported that he was precluded from swimming 
secondary to his left ear perforation.  Physical examination 
showed a large patent perforation approximately 2 to 3 
millimeters in size, as well as a large area of scarring and 
sclerosis.  The veteran was diagnosed with left ear 
perforated tympanic membrane.  The examination report also 
notes that the veteran was unemployed secondary to 
cardiovascular disability.

On VA examination in September 1997, evaluation of the 
veteran's left ear showed scattered areas of otosclerosis, as 
well as a small 1 millimeter perforation.  No erythema or 
drainage was identified, and the veteran was diagnosed with 
residual left ear tympanoplasty.  A subsequent Ear, Nose and 
Throat consultation noted the presence of a scar of the left 
tympanic membrane, but no other pertinent findings were 
identified.

In several statements on file and at an April 1998 hearing 
before an RO hearing officer, the veteran stated that he 
sustained a perforation of his left ear drum in service, for 
which he underwent a tympanoplasty.  He testified that he was 
told that his ear contained a dead nerve, and he reported 
experiencing problems with showering and restrictions with 
respect to swimming.
 
On file is the report of a May 1998 VA examination, at which 
time the veteran denied any history of ear infections.  
Physical examination disclosed that the veteran's left 
auricle was clear and well formed, and that his external 
canal was clear; his mastoid was symmetric and nontender.  
The examiner noted the presence of scarring of the superior 
portion of the left drum, with a monomeric region on the 
posterior inferior portion of the tympanic membrane; the 
tympanum was otherwise clear and without effusion.  The 
examiner concluded that the veteran exhibited no evidence of 
an active middle ear or mastoid disease, and diagnosed the 
veteran with tympanosclerosis.

In a September 1998 statement, the veteran's former employer 
indicated that the veteran ceased employment in April 1997 in 
order to receive surgery and treatment.

On VA examination in November 1998, the veteran's ears were 
described as normal on physical evaluation.

At his July 1999 hearing before the undersigned, the veteran 
testified that he was told recently by a physician that a 
nerve in his left ear was dead.  He also reported problems 
with hearing and tinnitus.  The veteran alleged that the 
examiner who signed the May 1998 examination report did not 
evaluate him, and he expressed concern that the examiner who 
did evaluate him was too inexperienced; he suggested that the 
examiner may not have been a physician. 

The RO evaluated the residuals of the veteran's left ear 
tympanoplasty as noncompensably disabling under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6211, which is the only evaluation 
available under that code for perforation of the tympanic 
membrane.  Although the veteran reported to his treating 
physicians that he experienced recurrent infections affecting 
his left ear, he denied any such history on VA examination 
May 1998, and in any event has not been diagnosed with any 
ear infection associated with his left tympanoplasty.  
Accordingly, there is no basis for the assignment of a 
compensable rating for the veteran's disability under any 
other diagnostic code.

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  The Board notes, however, that the criteria for 
perforation of the tympanic membrane remain unchanged, and 
that any changes to the criteria for evaluating other 
diseases of the ear do not apply in the veteran's case.  
Therefore, rating his perforation of the left tympanic 
membrane under the new criteria would not result in a change 
in the evaluation.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the veteran has challenged the accuracy 
of his May 1998 VA examination, essentially contending that 
the evaluation was not performed by the physician who signed 
the examination report.  After review of the record, however, 
including the referenced examination report and subsequent 
correspondence from the referenced physician, the Board finds 
that the veteran's contentions are unsupported by the record.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  However, while the veteran is 
currently unemployed, the record reflects that his 
unemployment is secondary to his cardiovascular disability, 
and the veteran has not alleged that his service connected 
residuals of a left tympanoplasty have interfered with his 
ability to obtain or maintain gainful employment.  The Board 
also notes that there is no evidence that the residuals of 
the veteran's left tympanoplasty have necessitated frequent 
periods of hospitalization or that the manifestations of the 
residuals are unusual or exceptional.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Entitlement to a compensable rating for residuals of a left 
tympanoplasty is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

